         Case 1:11-cv-01831-RJL Document 196 Filed 12/26/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


ANDREW MACKMIN, et al.,

              Plaintiffs,                                Civil Action No. 1:11-cv-1831-RJL
v.                                                       Assign Date: 8/4/2015
                                                         Description: Antitrust – Class Action
VISA INC., et al.,

              Defendants.

             MACKMIN CONSUMER PLAINTIFFS’ NOTICE OF ERRATA

       PLEASE TAKE NOTICE that on December 26, 2019, the Mackmin Consumer Plaintiffs

are filing Errata to (a) the Expert Report of Dennis W. Carlton, dated September 19, 2019 (Dkt.

No. 177-113), and (b) the Mackmin Consumer Plaintiffs’ Notice of Motion and Motion for Class

Certification and Appointment of Class Counsel (Dkt. No. 180).

Dated: December 26, 2019                    By:     /s/ Steve W. Berman
                                                Steve W. Berman (pro hac vice)
                                            HAGENS BERMAN SOBOL SHAPIRO LLP
                                            1301 2nd Avenue, Suite 2000
                                            Seattle, WA 98101
                                            Telephone: (206) 623-7292
                                            steve@hbsslaw.com

                                            Ben M. Harrington (pro hac vice)
                                            Benjamin J. Siegel (pro hac vice)
                                            HAGENS BERMAN SOBOL SHAPIRO LLP
                                            715 Hearst Avenue, Suite 202
                                            Berkeley, CA 94710
                                            Telephone: (510) 725-3034
                                            benh@hbsslaw.com
                                            bens@hbsslaw.com

                                            Stephen R. Neuwirth (pro hac vice)
                                            QUINN EMANUEL URQUHART
                                            & SULLIVAN, LLP
                                            51 Madison Avenue, 22nd Floor
                                            New York, NY 10010
                                            Telephone: (212) 849-7000
                                            stephenneuwirth@quinnemanuel.com
Case 1:11-cv-01831-RJL Document 196 Filed 12/26/19 Page 2 of 3




                           Adam B. Wolfson (pro hac vice)
                           Viola Trebicka (pro hac vice)
                           QUINN EMANUEL URQUHART
                           & SULLIVAN, LLP
                           865 S. Figueroa Street, 10th Floor
                           Los Angeles, CA 90017
                           Telephone: (213) 443-3000
                           adamwolfson@quinnemanuel.com
                           violatrebicka@quinnemanuel.com

                           Steven A. Skalet (D.C. Bar No. 359804)
                           MEHRI & SKALET, PLLC
                           1250 Connecticut Avenue, NW, Suite 300
                           Washington, DC 20036
                           Telephone: (202) 822-5100
                           sskalet@findjustice.com

                           Interim Co-Lead Counsel for Mackmin Consumer
                           Plaintiffs




                             -2-
         Case 1:11-cv-01831-RJL Document 196 Filed 12/26/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on December 26, 2019, I caused the foregoing document to be

electronically filed with the Clerk of Court using CM/ECF, which will automatically transmit

Notice of Electronic Filing to all attorneys of record.



                                                       /s/ Steve W. Berman
                                                       Steve W. Berman




                                                 -3-
